313 S.W.3d 710 (2010)
Kevin G. VARTY, Respondent,
v.
Linda I. VARTY, Appellant.
No. ED 93453.
Missouri Court of Appeals, Eastern District, Division One.
June 15, 2010.
Alan Freed, Clayton, MO, for appellant.
Maia Brodie, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P. J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Linda and Kevin Varty were granted a dissolution of marriage on March 17, 2009. Linda appeals from the trial court's denial of monthly maintenance to her and its imputation of income to her. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).